EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Kernus on April 30, 2021

The application has been amended as follows: 

IN THE CLAIMS

Replace claim 16 with the following: The resource exploration and recovery system according to claim 10, wherein the tool comprises a slip including a plurality of slip fingers.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closets prior art “herein Aldridge, US 6,155,346 (hereinafter Aldridge)” and “herein Obrejanu, US 2010/0101779 (hereinafter Obrejanu)”, for the following reasons:
Aldridge discloses a drag block for retaining slips on a tool including a body a plurality of drag block members mounted resiliently to the annular outer surface. Aldridge fails to disclose each of the drag blocks including a support element and a block element. The support element having a first end immovably mounted to the outer surface and a second, cantilevered end. The block element mounted to the second cantilever end.
Obrejanu discloses an anchor assembly that include a mandrel and plurality of drag block members. The drag block members including a support element and a block element. The support element has a first end fixedly mounted to the annular outer surface and a second, cantilevered end. The drag block is mounted to the second cantilevered end. Obrejanu fails to disclose the support element 

Aldridge and Obrejanu fail to suggest alone, or in combination, the limations of “the support element having a first end immovably mounted to the substantially annular outer surface” as recited in claims 1 and 10. 

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676